PER CURIAM.
Based on what was brought before this court, reversal is insupportable. As was said in Zimmerman v. Vinylgrain Industries of Jacksonville, Inc., 464 So.2d 1353, 1354 (Fla. 1st DCA 1985), echoing North Shore Hospital, Inc. v. Barber, 143 So.2d 849, 853 (Fla.1962), “[i]f there is any reasonable doubt in the matter of vacating a default, it should be resolved in favor of granting the application and allowing the trial upon the merits.” Accordingly, we affirm.
HERSEY, C.J., and GLICKSTEIN and GUNTHER, JJ., concur.